DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “attachment mechanism” in claim 34 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to make clear whether the corresponding structure for the attachment mechanism is a pocket as also recited in the claim or is intended to encompass other structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as outlined below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 22-41 are objected to because of the following informalities: 
In claim 22 “entry/exit requiring” should read --entry/exit, the entry/exit requiring--;
Claims 23-36 “A therapeutic” should read --The therapeutic--;
In claim 23 “different sides” should read --the underside and upper side of the sheet of material--;
In claim 24 “sight and/or sound or combination” should read --sight, sound or combination--;
In claim 25 “the flexible sheet” should read --the sheet--;
In claim 26 “the material is” should read --the sheet of material is formed from--;
In claim 28 “the substantially planar, resilient, flexible sheet” should read --the sheet--;
In claim 29 “the attachment” should read --the at least one attachment--;
In claim 30 “mechanism is” should read --mechanisms are--;
In claim 31 “mechanisms is” should read --mechanisms are--;
In claim 37 “portions, , the method the method comprising  attaching the flexible sheet” should read --portions, the method comprising attaching the sheet--;
In claim 37 “entry/exit requiring” should read --entry/exit, the entry/exit requiring--;
Claims 38-41 “A method” should read --The method--; and
In claim 39 “the amount of resistance placed on the user is dependent upon the amount required by the user” should read --an amount of resistance placed on a user is dependent upon an amount required by the user.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 27, 28, 30, 31, 34, 38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the phrase "one or more materials of construction" renders the claim indefinite because it is unclear what material the claim is referring to, i.e., the sheet of material, an additional material, etc.

Regarding claim 28, the phrase "a surface" renders the claim indefinite because it is unclear whether the limitation is referring to the same surface recited in claim 22 or a separate and distinct surface.
Regarding claim 30, the phrase "more than one attachment mechanism" renders the claim indefinite because it is unclear whether the limitation is referring to the at least one attachment mechanism recited in claim 22 or additional attachment mechanism.
Regarding claim 30, the phrase "at least a pair of portions" renders the claim indefinite because it is unclear whether the limitation is referring to the at least a pair of portions recited in claim 22 or separate and distinct portions.
Regarding claim 31, the phrase "a pair of attachment mechanisms" renders the claim indefinite because it is unclear whether the limitation is further defining the at least one attachment mechanism recited in claim 22 or additional attachment mechanism.
Regarding claim 38, the phrase "a surface" renders the claim indefinite because it is unclear whether the limitation is referring to the same surface recited in claim 37 or a separate and distinct surface.
Regarding claim 38, the phrase "depending on what is required (less or more resistance)" renders the claim indefinite because it is unclear if “what is required” is referring to the requirement being less or more resistances or if “(less or more resistance)” is an example of what maybe required to meet the limitation.

Claim limitation “attachment mechanism” in claim 34 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description fails to make clear whether the corresponding structure for the attachment mechanism is a pocket as also recited in the claim or is intended to encompass other structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22, 24, 28-31 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (US 2013/0067660 A1).
Referring to claim 22: Sloan teaches a therapeutic or play device (see figures 1-3, #40) including a substantially planar, resilient, flexible sheet of material (see figures 1-3; paragraph [0024]; wherein it is clear cover, #40, is a planar, resilient, flexible sheet of material) with at least one attachment mechanism (see figures 1-2, #62/64; paragraph [0024]) provided at least partially along at least a pair of portions (see figure 2, #42/52) to allow the flexible sheet of material to be attached relative to a surface (see figures 1-3, #12) to form a restricting or 
Referring to claim 24: Sloan further teaches one or more materials of construction are chosen to provide a particular sensory effect in the form of touch, sight and/or sound or combinations of these particular senses (see figures 4-5; paragraphs [0011]-[0012], [0024] and [0026]; wherein the material provides a touch and sight sensory effect to the user by tightly covering the user, as well as, by providing a graphic image).
Referring to claim 28: Sloan further teaches a base (see figures 1-3, #20) is provided to be anchored to the surface (see paragraph [0022]) and relative to which the substantially planar, resilient, flexible sheet of material is attached (see paragraph [0025]).
Referring to claim 29: Sloan further teaches the attachment mechanism is a hook portion (see figures 1-3; paragraphs [0024]-[0025]; claim 8).
Referring to claim 30: Sloan further teaches more than one attachment mechanism (see figures 1-2, #62/64) is provided extending at least partially along at least a pair of portions (see figures 1-2).
Referring to claim 31: Sloan further teaches a pair of attachment mechanisms (see figures 1-2, #64) is provided, one at or adjacent to each of a pair of side edges.
Referring to claim 37: Sloan teaches a method of using a therapeutic or play device, the therapeutic or play device (see figures 1-3, #40) including a substantially planar, resilient, flexible sheet of material (see figures 1-3; paragraph [0024]; wherein it is clear cover, #40, is a planar, resilient, flexible sheet of material) with at least one attachment mechanism (see figures 1-2, #62/64; paragraph [0024]) provided at least partially along at least a pair of portions (see figure 2, #42/52), the method comprising attaching the flexible sheet of material relative to a .
Claims 22, 27, 28, 31, 32, 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judge (US Patent No. 5,735,003).
Referring to claim 22: Judge teaches a therapeutic or play device (see figures 6-8; wherein the device is a sleeping bag) including a substantially planar, resilient, flexible sheet of material (see figures 6-8, #502; column 4, lines 21-25; wherein it is clear cover, #502, is a planar, resilient, flexible sheet of material that forms a barrel style sleeping bag) with at least one attachment mechanism (see figures 6-8, #146; column 4, lines 39-43; column 4, lines 50-57; wherein the sleeping bag includes a zipper that attaches to attachment, #146) provided at least partially along at least a pair of portions (see figures 6-8) to allow the flexible sheet of material to be attached relative to a surface (see figures 6-8, #140) to form a restricting or confining volume with an entry/exit requiring at least partial deformation of the flexible sheet for entry and exit (see figure 8).
Referring to claim 27: Judge further teaches the at least one attachment mechanism is used to attach a part of the device to itself to form an enclosure (see column 4, lines 25-34; column 4, lines 50-57; wherein the sheet of material is a sleeping bag that can be closed by zipping the sides together).
Referring to claim 28: Judge further teaches a base (see figures 6-8, #500) is provided to be anchored to the surface and relative to which the substantially planar, resilient, flexible sheet of material is attached (see column 4, lines 25-34).
Referring to claim 31: Judge further teaches a pair of attachment mechanisms is provided, one at or adjacent to each of a pair of side edges (see figures 6-8; wherein the attachment mechanism, #146, includes an attachment mechanism long each side of the device).
Referring to claim 32: Judge further teaches one or more shaped entryway portions (see figure 29, #215) are provided at an entry/exit of the device in order to hold the entry/exit open for access (see figure 29; wherein the baffle, #215, is fully capable of holding the entry/exit at least partially open for access).
Referring to claim 36: Judge further teaches a cover (see figures 36-38, #310) used over the at least one attachment mechanism to releasably cover the at least one attachment mechanism (see column 6, lines 23-30).
Referring to claim 37: Judge teaches a method of using a therapeutic or play device, the therapeutic or play device (see figures 6-8; wherein the device is a sleeping bag) including a substantially planar, resilient, flexible sheet of material (see figures 6-8, #502; column 4, lines 21-25; wherein it is clear cover, #502, is a planar, resilient, flexible sheet of material that forms a barrel style sleeping bag) with at least one attachment mechanism (see figures 6-8, #146; column 4, lines 39-43; column 4, lines 50-57; wherein the sleeping bag includes a zipper that attaches to attachment, #146) provided at least partially along at least a pair of portions (see figures 6-8), the method comprising attaching the flexible sheet of material relative to a surface (see figures 6-8, #140) to form a restricting or confining volume with an entry/exit requiring at least partial deformation of the flexible sheet for entry and exit (see figure 8).
Referring to claim 40: Judge further teaches attachment assemblies are provided to allow the device to assume other configurations including a tube, open on both ends or closed on itself to create a toriodal space or a closed ended sock (see column 4, lines 25-34; column 4, lines .
Claims 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diehl (US Patent No. 4,653,131)
Referring to claim 37: Diehl teaches a method of using a therapeutic or play device, the therapeutic or play device (see figure 1, #16) including a substantially planar, resilient, flexible sheet of material (see figure 1, #18) with at least one attachment mechanism (see figure 4, #26) provided at least partially along at least a pair of portions (see figures 1 and 4; column 2, lines 45-50), the method comprising attaching the flexible sheet of material relative to a surface (see figure 1, #10/12) to form a restricting or confining volume with an entry/exit requiring at least partial deformation of the flexible sheet for entry and exit (see column 2, lines 55-66; column 3, lines 3-9).
Referring to claims 38 and 39: Diehl further teaches the device is fixed to a surface allowing for variability of resistance depending on what is required (less or more resistance), wherein the amount of resistance placed on the user is dependent upon the amount required by the user and is adjustable by repositioning the at least one attachment mechanism (see column 2, lines 36-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan, as applied to claim 22.
Referring to claim 23: Sloan further teaches a pillow case (see figure 2, #80) included with the device that includes a head graphic element printed on one surface and a second graphic element provided on the opposite surface (see paragraph [0013] and [0027]). Sloan silent to at least a portion of an underside of the sheet of material is provided in a different configuration to at least a portion of an upper side of the sheet of material in order to provide different sensory feedback on different sides, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheet of material of Sloan to be reversible with different graphic elements on each side of the sheet in order to provide more variety to the user (see Sloan paragraph [0013] and [0027]).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, as applied to claim 22, in view of Poulos (US 2007/0113352 A1).
Referring to claims 25 and 26: Sloan does not specifically teach the material of the flexible sheet being formed from a multidirectional resilient material of 20:80 blend of spandex and nylon. Poulos teaches a substantially planar, resilient, flexible sheet of material (see figure 1, #88) comprising a breathable multidirectional stretch material made of 80% nylon and 20% spandex (see paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the sheet of material of Sloan of a multidirectional stretch material made of 80% nylon and 20% spandex like taught by Poulos in order to ensure the sheet of material is breathable that allows the user to move during the night while also maintaining a tight cover over the user.
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, as applied to claim 22, in view of Li (US 2004/0049850 A1).
Referring to claim 33: Sloan is silent to one or more holes in the material. Li teaches a substantially planar, resilient, flexible sheet of material (see figures 1-3, #10) comprising a plurality of apertures (see figures 1-3, #70; paragraphs [0019]-[0021]). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide the sheet of material of Sloan, with a plurality of apertures like taught by Li in order to provide sufficient ventilation to the user located under the material (see Li paragraphs [0019]-[0021]).
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan, as applied to claim 22, in view of Weiss (“Snugpak sleeping bag features built-in LED light” accessed online at https://newatlas.com/snugpak-sleeping-bag-built-in-led-light/22394/, dated 04 May 2012).
Referring to claims 34 and 35: Sloan is silent to one or more pockets or an attachment mechanism onto the sheet of material in order to allow a user to locate items of educational or intrinsic value, wherein the one or more pockets includes one or more lights or luminescent portions. Weiss teaches a sleeping bag including a pocket for locating an item in the form of a light (see figure 1; page 2 “With the LED tucked neatly into its own pocket”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Sloan with a pocket comprising an LED like taught by Weiss in order to provide the user with a readily available light source for use during the night (see Weiss pages 2 and 3). 
Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Judge, as applied to claim 36, in view of Capmor (“How to Mate Two Sleeping Bags Together” accessed online at https://outdoors.campmor.com/mate-two-sleeping-bags-together/; available online on 09 March 2015).
Referring to claim 41: Judge further teaches adapting a rectangular style sleeping bag to increase space for a single user and a double configuration device in order to accommodate two users (see figures 9-10; column 4, lines 20-26) but is silent to more than one therapeutic or play device is attached relative to one another. Capmor teaches mating two rectangular sleeping bags together (see section under “Mating Rectangular Sleeping Bags). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Judge with more than one device mated together like taught by Capmor in order to provide increased space for a double user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791